Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application relates a PCT/US16/34103 with PCT filed on May 25, 2016.  Wherein, claims 1-20 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 9-14, the claim limitation, “a trip route analyzer to determine  …”; “a charge monitoring system to determine…”; and “a communication system to transmit …. has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “a trip route analyzer”; “a charge monitoring system", “a communication system”, and etc. coupled with functional language “to determine”; “to transmit”, and etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The “a trip route analyzer”; “a charge monitoring system", “a communication system”, and tec. are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at least the [0025]-[0030]+ in Pub No. 2020/0317074 that a vehicle 102 comprises an EV mobile charge system comprising a trip route analyzer 116, a charge monitoring system 114, a navigation system 118, a communication system 122, and etc.  The combination of those system for providing the EV driving electronic performance.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/303378, and over claims 1-20 of copending Application No. 16/303397. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims subject matter generically the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyama (20140163877).
With regard to claims 1, 9 & 15, Kiyama discloses an apparatus and method (electric vehicle 102, see Fig.4, [0068]) comprising: 

determining, via the processor, a remaining expected range of the electric vehicle (current battery remaining capacity , see at least [0072] & [0152]); and 
transmitting a request for a mobile charging unit to meet the electric vehicle at a location when a ratio of the remaining trip distance to a remaining expected range exceeds a first threshold (see at least [0154] & [0157]-[0165] & [0173] & [0176]+) .  

With regard to claims 2, 10 & 16, Kiyama teaches that the remaining expected range is based on a battery charge level of the electric vehicle (see at least [0160]-[0162]).  

With regard to claims 4, 12 & 18, Kiyama teaches presenting a map via a user interface to a user of the electric vehicle indicating a position of both the electric vehicle and the mobile charging unit relative to the location (see at least [0157]+).  

With regard to claims 5, 13 & 19, Kiyama teaches determining a target travel distance for the electric vehicle before a battery charge when the remaining trip distance is greater than a maximum driving range of the electric vehicle, the target travel distance ranging between the remaining expected range and a remainder of the remaining trip distance divided by the maximum driving range of the electric vehicle, the location to be determined based on the target travel distance (see at least [0159]-[0162]+).  



With regard to claims 7, Kiyama teaches comparing a current travel path of the electric vehicle to a historical travel path of the electric vehicle; and determining the remaining trip distance based on the historical travel path when the current travel path matches the historical travel path (see at least [0177]-[0173]).  

With regard to claims 8, Kiyama teaches prompting a user of the electric vehicle to identify a trip destination for the electric vehicle when the current travel path deviates from the historical travel path; and determining the remaining trip distance based on the trip destination (see at least [0173]-[0185]).


Claim(s) 1-2, 4-6, 9-10, 12-14 & 15-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horita (20130226441).
With regard to claims 1, 9 & 15, Horita discloses an apparatus and method (electric vehicle 4, see Fig.2) comprising: 

determining, via the processor, a remaining expected range of the electric vehicle (a battery shortage , see at least [0105] & Fig.7); and 
transmitting a request for a mobile charging unit to meet the electric vehicle at a location when a ratio of the remaining trip distance to a remaining expected range exceeds a first threshold (book a request charging when see a risk level exceed a threshold, see at least [0111] & [0153]) .  

With regard to claims 2, 10 & 16, Horita teaches that the remaining expected range is based on a battery charge level of the electric vehicle (see at least [0111]).  

With regard to claims 4, 12 & 18, Horita teaches presenting a map via a user interface to a user of the electric vehicle indicating a position of both the electric vehicle and the mobile charging unit relative to the location (see at least [0129]+).  

With regard to claims 5, 13 & 19, Horita teaches determining a target travel distance for the electric vehicle before a battery charge when the remaining trip distance is greater than a maximum driving range of the electric vehicle, the target travel distance ranging between the remaining expected range and a remainder of the remaining trip distance divided by the maximum driving range of the electric vehicle, the location to be determined based on the target travel distance (see at least [0132]-[0135]+).  

With regard to claims 6, 14 & 20, Horita teaches that the request includes a first request for a first battery charge at a first location and a second request for a second battery charge at a second location, the second location to be in a vicinity farther along an expected route of the electric vehicle than the first location, the first and second requests to be transmitted at approximately the same time (see at least [0138]-[0142]+).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama as applied to claim 1 above, and further in view of Ricci (20170136894).
Kiyama discloses the claimed subject matter but fail to teach autonomously driving at least one of the mobile charging unit or the electric vehicle to the location.  
Ricci discloses a method and system for communications between an autonomous vehicle and a charging system (see the abstract).  The charging system receives a charge request from the autonomous vehicle which autonomously driving to a location for charging (see at least [0173]-[0180].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kiyama by including autonomously driving to the location by the electric vehicle as taught by Ricci for improving the vehicle’s power source.


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oku (20100138093) discloses an energy supply control system for a hybrid vehicle.  The system search route, calculates battery capability to finish the route (see the specification).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.